DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kaneshige et al. (WO 2013/154005A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Abe et al. (WO 2013/154005A1) or hereinafter referred to as Kaneshige et al. (WO 2013/154005A1)
In regards to claim 1, Kaneshige teaches lubricant composition containing an ethylene/a-olefin copolymer having an ethylene content of 30 to 70% by mole, kinematic viscosity at 100ºC (Kv100) of from 20 to 3,000 mm2/s (cSt) and is thus a liquid copolymer, and molecular weight distribution (Mw/Mn) of 1 to 2.5, and wherein the composition is a gear oil composition having a sulfur content of 0.1 to 5% by weight of the composition (abstract).  Kaneshige does not teach that the copolymer is a block copolymer and thus a random copolymer is quickly envisaged or is at least obvious.  
The composition can have a mineral and/or synthetic base oil [0010].  It has Kv100 of from 3 to 120 cSt, viscosity index (VI) of 90 or greater, and a pour point of -10ºC or less [0010, 0014].  The base oil is preferably synthetic oil having Kv100 of from 3 to 10 cSt, VI of 120 or higher and pour point of -40C or less, or it can be a mineral oil having Kv100 of from 3 to 40 cSt, VI of 90 or higher and a pour point of -10ºC or less [0015, 0016].
The alphaolefin in the copolymer is preferably a C3 to C10 olefin such as propylene [0023].  The sulfur compound is a hydrocarbyl chain having secondary or tertiary hydrocarbon attached to both ends of the sulfur chain [0050].  The composition can comprise other conventional additives [0052].  While the method of making the copolymer is not recited, including the use of a bridged metallocene catalyst according to the structure of the claim, the claimed copolymer itself is taught.  The method of preparing the copolymer does not carry patentable weight, as the claim is directed to a composition comprising the ethylene copolymer and not to the process of making the polymer.  To the extent that the specific process and catalyst used in the process carries any weight, so long as the copolymer itself is taught, the claimed limitation is obvious.
In regards to claims 2 – 9, Kaneshige teaches the composition having the claimed copolymer as previously discussed.  Again, limitations drawn to the catalysts and steps of making the copolymer do not carry patentable weight.
In regards to claims 10 – 14, Kaneshige teaches the composition having the claimed limitations.  The synthetic oil can be alphaolefin such as decene (C10 olefin) and can comprise an ester compound [0035, 0039].
In regards to claim 15, Kaneshige teaches the composition having the claimed limitations [034 – 0037].
In regards to claim 16, 17, Kaneshige teaches the composition having the claimed limitations as previously discussed.  Based on the Kv100 of the copolymer, the molecular weight would be expected to be similar as the Kv100 of the copolymer is similar. Since the same polymer is taught having similar ethylene and olefin content and similar viscosities and other properties, the bromine value would be expected to be similar.
In regards to claim 18, Kaneshige teaches the gear oil composition as previously stated.
In regards to claim 19, Kaneshige teaches the copolymer of the claim which is mixed in base oil as claimed thus providing the method of preparing the composition

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 10, 12 – 19 are rejected under 35 U.S.C. 103 as obvious over Abe et al. (JP 2016-098342) in view of Takeuchi et al. (US 2013/0085089)
In regards to claim 1, Abe teaches lubricant composition for internal combustion engine having kinematic viscosity at 100ºC (Kv100) of from 12.5 mm2/s (cSt) to less than 26.1 mm2/s (cSt) and comprising a lubricant base oil which consists of mineral oil having Kv100 of 2 to 10 cSt, VI of 95 or more, flow point (pour point) of -10ºC or less, and/or synthetic oil having Kv100 of from 1 to 10 cSt, VI of 120 or more and flow point (pour point) of -30ºC or less (abstract).  
The composition comprises an ethylene--olefin copolymer comprising 30 to 85% of ethylene and having kv100 of from 10 to 5,000 cSt which makes the copolymer a liquid as claimed [0035 – 0037].  The -olefin has from 3 to 20 carbon atoms [0047].  The copolymer has a molecular weight distribution of 2.5 or less [0038].  The copolymer is prepared in a method using a metallocene catalyst [0053].  The copolymer has high randomness and is thus, a random copolymer as claimed [0130].  
The catalyst comprises an organometallic compound, an organoaluminum oxy compound and a compound which reacts with the crosslinked metallocene compound to form an ion pair, and wherein the metallocene compounds is a bridged metallocene compound having the claimed limitations [0056 – 0060].  
Abe fails to particularly recite the amount of sulfur in the composition as claimed.
Takeuchi similarly teaches engine oils which can have a sulfur content of 0.5% or less (abstract).  Thus, at least in view of Takeuchi, it would have been obvious for persons of ordinary skill in the art at the time the claim was filed to have prepared the composition of Abe to have a sulfur content of 0.5% or lower, as Takeuchi teaches the useful of such sulfur content in engine oils. 
In regards to claims 2 – 6, Abe and Takeuchi combined teach the composition.  Abe teaches the composition comprising the catalyst having the claimed limitations [0062 – 0066].
In regards to claims 7 – 9, Abe and Takeuchi combined teach the composition.  Abe teaches the composition comprising the catalyst having the claimed limitations [0108 – 0111, 0119].
In regards to claims 10, 12 – 16, Abe and Takeuchi combined teach the composition.  Abe teaches the composition having the claimed limitations such as comprising mineral oils and one or more synthetic oils which are API Groups I to V oils [0009, 187].
In regards to claim 17, Abe and Takeuchi combined teach the composition having the claimed copolymer and having the claimed sulfur content as previously discussed.  Based on the Kv100 of the copolymer, the molecular weight would be expected to be similar as the Kv100 of the copolymer is similar. Since the same polymer is taught having similar ethylene and olefin content and similar viscosities and other properties, the bromine value would be expected to be similar.
In regards to claim 18, Abe and Takeuchi combined teach the composition.  The composition has the claimed limitation and would be suitable for providing the intended use.
In regards to claim 19, Abe and Takeuchi combined teach the composition comprising a mixture of the copolymer in the oil and thus provides the method for producing the claimed oil.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 16 of U.S. Patent No. 17/442,128. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the same composition and further requires that the base oil and the copolymer are provided at specific amounts overlapping the claimed range.  The copending application teaches the composition having Kv40 or 190 or higher which provides Kv100 that overlaps the claimed range.  While the copending application does not recite the sulfur content of the composition, such sulfur contents are typical in lubricants in view of Kaneshige et al. (WO 2013/154005A1) and/or Takeuchi et al. (US 2013/0085089) and would have been obvious to persons of ordinary skill in the art using the composition of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 – 10, 12 – 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 13 of U.S. Patent No. 17/442,130. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites composition for use as engine oils having the claimed copolymers and metallocene catalyst.  While the copending application does not teach the sulfur content of the oil, Takeuchi et al. (US 2013/0085089) teaches similar engine oils having the sulfur the content of the claims and persons of ordinary skill in the art in view of Takeuchi would have found it obvious to have provided engine oils to have the sulfur content of Takeuchi in the copending composition, as Takeuchi teaches suitable amounts of sulfur in engine oils.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 – 10, 12 – 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 17/442,131. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the composition is used as hydraulic oils and further requires that the base oil and the copolymer are provided at specific amounts.  The base oil has similar properties as in the instant claims.  While the copending application does not recite the sulfur content of the composition, Tamura (US 2017/0298287) teaches lubricating oil composition for use as hydraulic oil, compressor oil and gear oils etc., which comprises ZnDTP and MoDTC which are sulfur comprising compounds used in amounts that provides sulfur in the claimed amounts.  Thus, at least in view of Tamura, it would have been obvious to have used the sulfur providing additives that provides sulfur in amounts of over 0.1% in the composition of the copending application, as Tamura teaches they are useful for providing additive benefits in similar compositions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 – 10, 12 – 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 13 of U.S. Patent No. 17/442,132. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the same composition useful as transmission oils (i.e., gear oils) having the claimed copolymers and metallocene catalyst.  While the copending application does not teach the sulfur content of the gear oil, Kaneshige et al. (WO 2013/154005A1) teaches similar gear oils having the sulfur the content of the claims and persons of ordinary skill in the art in view of Kaneshige would have found it obvious to have provided gear oils to have the sulfur content of Kaneshige in the copending composition, as Kaneshige teaches suitable amounts of sulfur in gear oils.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 – 10, 12 – 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14 of U.S. Patent No. 17/442,133. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the same composition useful in gears and further recites kinematic viscosity of the composition that overlaps the claimed range.  The base oil and copolymer and catalysts of the claims are taught.  While the copending application does not teach the sulfur content of the gear oil, Kaneshige et al. (WO 2013/154005A1) teaches similar gear oils having the sulfur the content of the claims and persons of ordinary skill in the art in view of Kaneshige would have found it obvious to have provided gear oils to have the sulfur content of Kaneshige in the copending composition, as Kaneshige teaches suitable amounts of sulfur in gear oils.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 – 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 15 of U.S. Patent No. 17/442,585. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the same composition useful in gears having the claimed copolymers and metallocene catalyst.  While the copending application does not teach the sulfur content of the gear oil, Kaneshige et al. (WO 2013/154005A1) teaches similar gear oils having the sulfur the content of the claims and persons of ordinary skill in the art in view of Kaneshige would have found it obvious to have provided gear oils to have the sulfur content of Kaneshige in the copending composition, as Kaneshige teaches suitable amounts of sulfur in gear oils.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 – 10, 12 – 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 15 of U.S. Patent No. 17/442,590. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites composition for use as engine oils having the claimed copolymers and metallocene catalyst.  While the copending application does not teach the sulfur content of the oil, Takeuchi et al. (US 2013/0085089) teaches similar engine oils having the sulfur the content of the claims and persons of ordinary skill in the art in view of Takeuchi would have found it obvious to have provided engine oils to have the sulfur content of Takeuchi in the copending composition, as Takeuchi teaches suitable amounts of sulfur in engine oils.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 – 10, 12 – 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 17/442,596. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the same composition but for use as compressor oils and further requires that the base oil and the copolymer are provided at specific amounts.  Also, the kinematic viscosity of the composition is recited at 40ºC which would provide a range that overlaps the Kv100 range of the instant claims.  The base oil, copolymer and catalyst of the instant claims are recited.  
While the copending application does not recite the sulfur content of the composition, Tamura (US 2017/0298287) teaches lubricating oil composition for use as hydraulic oil, compressor oil and gear oils etc., which comprises ZnDTP and MoDTC which are sulfur comprising compounds used in amounts that provides sulfur in the claimed amounts.  Thus, at least in view of Tamura, it would have been obvious to have used the sulfur providing additives that provides sulfur in amounts of over 0.1% in the composition of the copending application, as Tamura teaches they are useful for providing additive benefits in similar compositions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771